In The
               Court of Appeals
 Sixth Appellate District of Texas at Texarkana
         ______________________________

               No. 06-11-00057-CV
         ______________________________



IN THE INTEREST OF A.P., G.P., AND L.P., CHILDREN




    On Appeal from the 336th Judicial District Court
                Fannin County, Texas
            Trial Court No. FA-10-39888




      Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

       Bonnie Ruth Allen-Pieroni, the sole appellant in this case, has filed a motion seeking to

dismiss her appeal, stating that the trial court has granted a new trial in this matter. Pursuant to

Rule 42.1 of the Texas Rules of Appellate Procedure, her motion is granted. TEX. R. APP. P. 42.1.

       We dismiss the appeal.



                                              Bailey C. Moseley
                                              Justice

Date Submitted:        November 1, 2011
Date Decided:          November 2, 2011




                                                 2